The only ground of appeal in this case is that the circuit court erred in decreeing costs to the defendant.
This is not a subject of appeal;, and it is. ordered and adjudged that the decree of the circuit courtbe affirmed. By *h» whole court.
*261This is an appeal on the question of costs alone. The, appellant Stewart, contends, that as he obtained a verdict at law on the issue directed out of this court, he is entitled to the, costs of that issue at least. We are aware that some opinions, have been expressed to that effect; but we are not of that opinion- The whole merits of the case have been decided against the appellant, and we think he ought to pay all the costs. It is therefore ordered and adjudged that the decree of the court he affirmed.
By the whole court.